                 Case 19-22223-SMG             Doc 72       Filed 09/24/20        Page 1 of 4




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

In re:                                                           Case No. 19-22223-SMG
         Michael J. Guiliano
         Sharon M. Guiliano
                     Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

         Robin R. Weiner, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/13/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/16/2020.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
                     Case 19-22223-SMG                Doc 72         Filed 09/24/20           Page 2 of 4




Receipts:

           Total paid by or on behalf of the debtor                                 $664.00
           Less amount refunded to debtor                                             $0.00

NET RECEIPTS:                                                                                                                $664.00



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                               $533.25
     Court Costs                                                                           $0.00
     Trustee Expenses & Compensation                                                      $31.53
     Other                                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                            $564.78

Attorney fees paid and disclosed by debtor:                              $1,000.00



Scheduled Creditors:
Creditor                                                  Claim           Claim            Claim          Principal             Int.
Name                                          Class     Scheduled        Asserted         Allowed           Paid                Paid
Albertelli Law                            Unsecured                 NA           NA                 NA                0.00             0.00
American Express Bank, FSB                Unsecured                 NA      1,105.17           1,105.17               0.00             0.00
American Express Bank, FSB                Unsecured                 NA      7,396.75           7,396.75               0.00             0.00
American Express Bank, FSB                Unsecured                 NA      2,705.37           2,705.37               0.00             0.00
American Express Bank, FSB                Unsecured                 NA      6,698.95           6,698.95               0.00             0.00
At&t Corp by American InfoSource as age   Unsecured                 NA        968.10             968.10               0.00             0.00
At&t Corp by American InfoSource as age   Unsecured                 NA        753.37             753.37               0.00             0.00
At&T Mobility II LLC                      Unsecured                 NA      2,911.78           2,911.78               0.00             0.00
Broward County Taxes & Treasury Div.      Secured                   NA      3,134.03                NA                0.00             0.00
Capital One Bank (USA) N.A.               Unsecured                 NA      2,384.53           2,384.53               0.00             0.00
Capital One, N.A.                         Unsecured                 NA        282.81             282.81               0.00             0.00
Credit First NA                           Unsecured                 NA      1,597.25           1,597.25               0.00             0.00
Department Stores National Bank           Unsecured                 NA        167.16             167.16               0.00             0.00
Jefferson Capital Systems LLC             Unsecured                 NA      1,365.36           1,365.36               0.00             0.00
JPMorgan Chase Bank, N.A.                 Unsecured                 NA      4,368.62           4,368.62               0.00             0.00
Lvnv Funding, LLC                         Unsecured                 NA      2,870.41           2,870.41               0.00             0.00
Lvnv Funding, LLC                         Unsecured                 NA        860.17             860.17               0.00             0.00
Lvnv Funding, LLC                         Unsecured                 NA      1,613.51           1,613.51               0.00             0.00
Lvnv Funding, LLC                         Unsecured                 NA        507.83             507.83               0.00             0.00
Lvnv Funding, LLC                         Unsecured                 NA        630.54             630.54               0.00             0.00
Merrick Bank                              Unsecured                 NA      1,760.57           1,760.57               0.00             0.00
Merrick Bank                              Unsecured                 NA      1,877.65           1,877.65               0.00             0.00
Nationstar Mortgage, LLC                  Secured                   NA    286,381.97                NA                0.00             0.00
Northwest Medical Center                  Unsecured                 NA        151.20             151.20               0.00             0.00
Northwest Medical Center                  Unsecured                 NA      2,812.64           2,812.64               0.00             0.00
Northwest Medical Center                  Unsecured                 NA     10,712.84          10,712.84               0.00             0.00
Northwest Medical Center                  Unsecured                 NA      2,154.64           2,154.64               0.00             0.00
OneMain                                   Unsecured                 NA     13,054.25          13,054.25               0.00             0.00
Pendrick Capital Partners, LLC            Unsecured                 NA      1,126.70           1,126.70               0.00             0.00
Portfolio Recovery Associates, LLC        Unsecured                 NA        839.54             839.54               0.00             0.00
Portfolio Recovery Associates, LLC        Unsecured                 NA      1,340.06           1,340.06               0.00             0.00



UST Form 101-13-FR-S (09/01/2009)
                    Case 19-22223-SMG                Doc 72         Filed 09/24/20              Page 3 of 4




Scheduled Creditors:
Creditor                                                 Claim              Claim            Claim          Principal         Int.
Name                                         Class     Scheduled           Asserted         Allowed           Paid            Paid
Portfolio Recovery Associates, LLC       Unsecured                 NA         1,302.04           1,302.04           0.00             0.00
Quantum 3 Group LLC                      Unsecured                 NA           937.24             937.24           0.00             0.00
Quantum 3 Group LLC                      Unsecured                 NA           253.70             253.70           0.00             0.00
Royal Park Gardens Condominium I Assoc   Secured                   NA        10,235.23                NA            0.00             0.00
United States Bankruptcy Court           Secured                   NA              NA            9,300.84          49.61             0.00
United States Treasury                   Secured                   NA        83,363.30          94,390.10          49.61             0.00
United States Treasury                   Unsecured                 NA            21.25              21.25           0.00             0.00
United States Treasury                   Priority                  NA         2,173.93                NA            0.00             0.00
VW Credit, Inc.                          Unsecured                 NA        15,173.14          15,173.14           0.00             0.00



Summary of Disbursements to Creditors:
                                                                             Claim                 Principal                 Interest
                                                                           Allowed                     Paid                     Paid
Secured Payments:
       Mortgage Ongoing                                                       $0.00                    $0.00                   $0.00
       Mortgage Arrearage                                                     $0.00                    $0.00                   $0.00
       Debt Secured by Vehicle                                                $0.00                    $0.00                   $0.00
       All Other Secured                                                $103,690.94                   $99.22                   $0.00
TOTAL SECURED:                                                          $103,690.94                   $99.22                   $0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                                            $0.00                     $0.00                  $0.00
        Domestic Support Ongoing                                              $0.00                     $0.00                  $0.00
        All Other Priority                                                    $0.00                     $0.00                  $0.00
TOTAL PRIORITY:                                                               $0.00                     $0.00                  $0.00

GENERAL UNSECURED PAYMENTS:                                              $92,705.14                     $0.00                  $0.00



Disbursements:

           Expenses of Administration                                                 $564.78
           Disbursements to Creditors                                                  $99.22

TOTAL DISBURSEMENTS :                                                                                                      $664.00




UST Form 101-13-FR-S (09/01/2009)
                 Case 19-22223-SMG                Doc 72       Filed 09/24/20         Page 4 of 4




         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/24/2020                                  By: /s/ Robin R. Weiner
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
